Citation Nr: 1342669	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Denver, Colorado 

THE ISSUE

Entitlement to an increased evaluation for spondylosis and spondylolisthesis at L5-S1, evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran performed active duty service from August 1988 to September 1996.   

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In December 2013, the appellant stated that he wished to withdraw the appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





